TATE, Justice
(dissenting).
With great respect for scholarship of the majority, I must respectfully dissent. It is well to note that the present special tax is levied upon all the property in the road district, not just upon the property benefitted by the roads to be constructed.
The general theory of the recent holdings of the United States Supreme Court is that non-property owners have a substantial interest in tax elections for improvements, since they have a substantial interest in the improvements and since indirectly (through increased cost of rents and services) they too will pay the tax. City of Phoenix, Ariz. v. Kolodziejski, 399 U.S. 204, 90 S.Ct. 1990, 26 L.Ed.2d 523 (1970); Parish School Board of St. Charles v. Stewart, 400 U.S. 884, 91 S.Ct. 136, 27 L.Ed.2d 129 (1970), affirming 310 F.Supp. 1172 (1969). Therefore, the decisions hold, it is a denial of Equal Protection for the states to deny non-property owners the suffrage, where the property owners have no peculiar and overriding interest.
While I do not necessarily agree with the reasoning, we must recognize the decisions as controlling interpretations of our federal constitution, as did our legislature in enacting Act 277 of 1970. By this Act, the legislature intended to avoid chaos in the conducting of public improvement elections, through any attempt to apply provisions of our state constitution now unconstitutional by reason of these recent Supreme Court interpretations of the federal constitution.
*61It seems to me that we ignore the legislative intent of this Act, as well as the (rather recent) command of the United States Constitution, if we force the taxpayers in each type of public improvement election to carry their contest all the way to the United States Supreme Court.
I therefore must respectfully dissent.